DISMISS and Opinion Filed October 27, 2020




                                    S      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00396-CV

         IN RE THE GUARDIANSHIP OF THE PERSON OF S.H.O.,
                    AN INCAPACITATED PERSON

                    On Appeal from the Probate Court No. 2
                             Dallas County, Texas
                     Trial Court Cause No. PR-17-04214-2

                        MEMORANDUM OPINION
                  Before Justices Whitehill, Molberg, and Nowell
                           Opinion by Justice Whitehill

      In an order dated August 26, 2019, the trial court appointed appellants Daniel

and Linda Ortman co-guardians of the person of S.H.O., their incapacitated adult

daughter. In that order, the trial court set the Ortmans’ bond at $10,000. Although

they could have, the Ortmans did not appeal this order. Subsequently, the Ortmans

asked the trial court to reduce their bond to $100. They appeal from the trial court’s

March 3, 2020 order denying their motion. Because it appeared the Ortmans should

have appealed from the August 26th order to assert an issue related to the bond, we

questioned our jurisdiction over the appeal. At our request, the Ortmans filed a letter

brief addressing the jurisdiction issue.
      In their letter brief, the Ortmans rely on section 1105.255 of the estates code

to support their assertion that we may review the trial court’s March 3rd order on

appeal. See TEX. EST. CODE ANN. § 1105.255(a). This section allows a guardian to

file an application to reduce the bond at any time. This statute, however, does not

provide for an appeal of an order on such an application. The Ortmans do not cite

to, and we have not found, any authority that allows an appeal from an order on a

guardian’s application to have a bond reduced.

      For these reasons, we conclude we lack jurisdiction and dismiss this appeal.

See TEX. R. APP. P. 42.3(a).




                                           /Bill Whitehill/
                                           BILL WHITEHILL
                                           JUSTICE

200396F.P05




                                        –2–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

IN RE THE GUARDIANSHIP OF                 On Appeal from the Probate Court
THE PERSON OF S.H.O., AN                  No. 2, Dallas County, Texas
INCAPACITATED PERSON                      Trial Court Cause No. PR-17-04214-
                                          2.
No. 05-20-00396-CV                        Opinion delivered by Justice
                                          Whitehill. Justices Molberg and
                                          Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered October 27, 2020




                                    –3–